Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 recitation of “wherein the tolerance ring comprises at least one folded portion, and” should be deleted to correspond with that limitation already being set forth by independent claim 1.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-7, 11, 12, and 14-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 -15 of U.S. Patent No. 10,174,792. Although the claims at issue are not identical, they are not patentably one of ordinary skill in the art would recognize that claim 1 of the Application for example, when properly read in light of the specification is a broader claim for the same invention of the Patent, i.e., a genus claim anticipated by the species of claim 1 of the Patent. Likewise, other rejected claims find analogous correspondence to claims of the Patent.
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1 -3, 5, 6, 10, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,371,213 to Slayne in view of U.S. Pat. No. 7,850,389 to Hanrahan.
Slayne ‘213 teaches limitations for a “tolerance ring comprising: a sidewall having a first and a second opposite major surfaces spaced apart by a thickness" - inner at least partially formed by folding an axial end of the sidewall”. However, Hanrahan ‘389 for example as shown in Fig 2 discloses that it is well known in the art to form a closed ring by folding over portions including an axial end of the sidewall to form an inter-engaging seam, it would have been obvious to one of ordinary skill in the art to form a closed ring as described by Slayne 213 using the folded portions forming technique as disclosed by Hanrahan ‘389 inasmuch as the technique is shown to be well-known technique for forming a closed ring by folding a portion of the sidewall including an axial end of the sidewall as shown in Fig 2 for example and would not otherwise affect the function of the ring disclosed by Slayne ’213 explicitly suggests that the ring of the invention therein disclosed may be embodied as a continuous unbroken ring. As relied on, Hanrahan ‘389 discloses further limitation of “and wherein at least one of the at least one folded portions comprises a radially extending projection at a portion of the sidewall” - as shown in Fig 2, the folded portion is shown to define a radially-inward extending projection at a portion of the sidewall which essentially forms an axial rib. As relied on Slayne ‘213 teaches further limitaticn of “wherein the tolerance ring further comprises a low friction material coupled to at least a portion of the sidewall" – Slayne ‘213 as relied on teaches embodiments having one or both sides of the strip material being coupled to a low friction material.

As regards claim 3, Slayne ‘213 as relied on teaches further limitation of “a tangent to the first major surface at the second location is parallel to a central axis of the tolerance ring" - the prior art ring’s geometry Is such that tangents having line contact along straight portions of the ring such as 109,110, or a projection 108 for example are parallel to the central axis.
As regards claim 5, the folded portions structure of Fig 2 of Hanrahan ‘389 as relied on teaches further limitations of “the tolerance ring comprises at least one folded portion" - the folded portion making the ring continuous, “and wherein at least one of the at least one folded portions comprises a compression feature" - the axial rib structure comprising the folded portion, “adapted to deform in an axial direction" -Although not explicitly disclosed to deform in an axial direction, one of ordinary skill in the art would recognize the prior art folded portion’s rib structure is inherently ‘adapted to’ deform in an axial direction should sufficient compressive force to cause deformation be applied. It has been held that the recitation that an element is "adapted to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138.
As regards claim 6, the folded portions structure of Fig 2 of Hanrahan ‘389 as relied on teaches further limitation of “the compression feature is disposed adjacent 
As regards claim 10, the folded portions structure of Fig 2 of Hanrahan ‘389 as relied on teaches further limitation of “the folded portion comprises a compression feature disposed adjacent to an axial end of the tolerance ring” - Although not explicitly disclosed to be compressed in an axial direction, one of ordinary skill in the art would recognize the disclosed folded portion's rib structure is inherently capable to be compressed should an axial compressive force be applied and that it is shown to be located adjacent the axial end(s) of the ring.
As regards claim 11, the folded portions structure of Fig 2 of Hanrahan ‘389 as relied on teaches further limitation of “the compression feature is deformable in an axial direction” - Although not explicitly disclosed to deform in an axial direction, one of ordinary skill in the art would recognize the prior art rib structure is inherently capable to be deformed in an axial direction should sufficient compressive force to cause deformation be applied.
As regards claim 14, Slayne ‘213 teaches limitations for an “assembly comprising: outer component defining a bore" - 302 in Fig 3 and otherwise described, “an inner component disposed in the bore” - 306, “and a tolerance ring disposed between the inner and outer components” - 200 and wherein the reference discloses analogous arrangement with respect to the other embodiments of ring disclosed by the reference, “the tolerance ring comprising: a sidewall having a first and a second opposite major surfaces spaced apart by a thickness” - respective inner and at least partially formed by folding an axial end of the sidewall (as shown in Fig 2 for example), and wherein at least one of the at least one folded portions comprises a radially extending projection” - as shown in Fig 2, the folded portion is shown defines a radially” inward extending projection. As relied on Slayne ‘213 teaches further limitation of “wherein the tolerance ring further comprises a. low friction material coupled to at least a. portion of the sidewall” - as shown and described. As relied on, Hanrahan '389 teaches further limitation of “and wherein at least one of the at least one folded portions comprises a radially extending projection at a portion of the sidewall” - the folded portion defines a radially-inward extending projection of the sidewall.
Allowable Subject Matter
At least due to double-patenting rejections, allowable subject matter cannot be indicated at this time.  It is noted however that claims 7, 12, and 15 -19 are not otherwise rejected in view of prior art.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. As discussed in the grounds of rejection above,  added recitation of “at least partially formed by folding an axial end of the sidewall” is a broad limitation and has not patentably distinguished from the well-known prior art wherein the folded portion includes the axial end of the sidewall.  Claims in a pending application should be given their broadest reasonable interpretation.  In re Pearson, 181 USPQ 641 (CCPA 1974).
If Prosecution is Continued, it is suggested that limitation of “at least partially formed by folding an axial end of the sidewall” be replaced with - - at least partially formed by folding an axial end of the sidewall along a circumferential fold line - - .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677